Citation Nr: 0821834	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  03-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a stomach disorder.

3. Entitlement to service connection for a left ankle 
disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for a disorder 
manifested by upper back pain claimed as secondary to a 
service-connected left shoulder disorder.

6. Entitlement to service connection for bilateral blood 
clots of the legs (deep vein thrombosis (DVT)) claimed as 
secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Grady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981.

The issues of entitlement to service connection for 
hemorrhoids and entitlement to service connection for a 
stomach disorder come back before the Board of Veterans' 
Appeals (Board) on Remand from the United States Court of 
Appeals for Veterans Claims (Court) regarding a Board 
decision rendered in July 2006.  The remaining issues on 
appeal are before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2006.  This matter was 
originally on appeal from rating decisions dated in September 
2002 and October 2004 of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Waco, Texas.

In April 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

With respect to the issues of entitlement to service 
connection for hemorrhoids and entitlement to service 
connection for a stomach disorder, in a decision in July 
2006, the Board denied the veteran's claims for service 
connection.  The veteran appealed the Board's decision to the 
Court.  In an Order, dated in February 2008, the Court 
granted a joint motion for remand of the parties, the VA 
Secretary and the veteran, and remanded the case to the Board 
for readjudication consistent with the joint motion.  The 
joint motion noted that the parties agree that the Board 
should examine the evidence in light of McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), to determine whether the 
evidence indicates that the appellant's hemorrhoids and 
stomach disorder may be associated with his military service, 
and, if so, to ensure that a medical opinion is obtained 
pursuant to 38 U.S.C.A. § 5013A.

The veteran's service medical records indicate that in 
November 1977, the veteran complained of indigestion and 
piles in the rectum for one day.  No protrusion was seen.  
Possible hemorrhoid was diagnosed and suppositories were 
prescribed.  In October 1978, the veteran was diagnosed with 
gastritis.  

VA treatment records in May 2002 note a positive h pylori 
test and treatment .and an assessment of probably PUD (peptic 
ulcer disease).  A July 2005 VA treatment record notes no 
evidence of hemorrhoids and assessment of dyspepsia/possible 
gastritis and rule out PUD.  An upper GI performed in 
November 2005 showed moderate to severe gastroesophageal 
reflux disease, mild gastritis of the fundus and proximal 
body of the stomach.  

It is, therefore, the Board's opinion that further 
development of the case is necessary.  In this regard, a 
medical opinion in conjunction with the review of the entire 
record and examination of the veteran is warranted to 
indicate whether or not the veteran suffers from chronic 
hemorrhoids and/or a chronic stomach disorder; and if so, 
whether such disorders are related to his active military 
service.  38 C.F.R. § 3.159(c)(4). 

With respect to the remaining issues on appeal, in Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Court held that a 
remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

These issues were remanded by the Board in July 2006 for 
additional development.  Specifically, the Board remanded for 
medical opinions regarding etiology of the veteran's left 
ankle, low back, upper back, and DVT in conjunction with the 
review of the entire record and examination.  The Board 
specifically requested that the examiner provide a complete 
rationale for any opinion provided.  This was not done.  
Further development is, therefore, needed in light of this 
Stegall violation.
 
In addition, the veteran is currently receiving disability 
benefits from the Social Security Administration (SSA).  VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Further, the Board notes that the veteran has identified VA 
treatment records from West Side VAMC dated in November 1984.  
It does not appear that these records were ever requested.  
The VCAA requires that attempts be made to obtain VA records 
unless it is futile.  Without a negative response from the VA 
Medical Center, it is not clear that further requests would 
be futile.
 
Accordingly, the case is REMANDED for the following action:

1.   All VA treatment records pertaining 
to treatment for hemorrhoids in November 
1984 from the VA medical center in West 
Side should be requested.  If these 
records have been retired to a federal 
records storage facility, all necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.
    
2.  The veteran's medical and 
adjudication records should be requested 
from the Social Security Administration. 
All efforts to obtain these records 
should be fully documented, and the 
Social Security Administration should 
provide a negative response if records 
are not available.

3.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any chronic hemorrhoid 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is  "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
veteran has a current chronic hemorrhoid 
condition; and if so, if this condition 
is related to the symptoms documented 
during the veteran's active duty service.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any chronic stomach 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is  "more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than 
not" or "unlikely" (meaning that there 
is a less than 50% likelihood) that the 
veteran has a current chronic stomach 
disorder; and if so, if this disorder is 
related to the symptoms documented during 
the veteran's active duty service.  

5.  The claims file should be returned to 
the VA examiner who conducted the October 
2006 VA examination.  After reviewing the 
file, the examiner must provide a 
comprehensive addendum report which 
includes a complete rationale for the 
opinion rendered in the October 2006 VA 
examination report.  If further testing 
or examination by specialists is required 
to evaluate the claimed disabilities, 
such testing or examination is to be done 
before completion of the addendum report.  
The rationale provided by the examiner 
must reference the complete claims 
folders and any inconsistent opinions 
given (see July 2004 note by Dr. C.C.M.)  

If the examiner who conducted the October 
2006 VA evaluation is unavailable, 
another VA examiner should be requested 
to discuss the nature and etiology of the 
veteran's left ankle, low back, upper 
back, and DVT disorders.

6.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



